 1   McGREGOR W. SCOTT
     United States Attorney
 2   ANDRE M. ESPINOZA
     KEVIN C. KHASIGIAN
 3   Assistant U.S. Attorney
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:19-CV-00485-JAM-DB
12                 Plaintiff,
                                                        UNITED STATES’ REQUEST TO
13          v.                                          EXTEND THE DEADLINE TO
                                                        SUBMIT A JOINT STATUS REPORT
14   APPROXIMATELY $6,567,897.50 SEIZED                 FROM MARCH 11, 2020 TO JUNE 10,
     FROM CTBC BANK, ACCOUNT NUMBER                     2020
15   3800191916, et al.,
16                 Defendants.
17          The United States submits the following Request to Extend the Deadline to file a Joint Status

18 Report from March 11, 2020 to June 10, 2020. The United States has moved for final judgment of

19 forfeiture as to eighty-three In Rem Defendants, reserving four In Rem Defendants for future

20 proceedings in this Court. No party opposed the United States’ motion.

21                                                Introduction

22          On March 18, 2019, the United States filed a civil forfeiture complaint in rem against more than

23 sixty bank accounts, over $1.8 million in U.S. currency, prepaid flight hours with a private jet company,

24 a luxury box with a professional sports team, and various items of jewelry (“defendant assets” or “In

25 Rem Defendants”) connected to fraud and money laundering crimes in the Eastern District of California

26 and other areas. As described below, the bank accounts are associated with DC Solar and its related

27 investment funds, which the United States alleges are involved in, and contained proceeds of, a Ponzi

28 scheme orchestrated through a tax equity investment fraud. All known potential claimants to the
                                                     1
                                                                  United States’ Request to Extend the Deadline to
                                                                  Submit a Joint Status Report
 1 defendant assets were served in a manner consistent with Dusenbery v. United States, 534 U.S. 161, 168

 2 (2002) and the applicable statutory authority. Furthermore, public notice on the official internet

 3 government forfeiture site, www.forfeiture.gov, began on May 4, 2019, and ran for thirty consecutive

 4 days, as required by Rule G(4)(a)(iv)(C) of Supplemental Rules for Admiralty or Maritime Claims and

 5 Asset Forfeiture Actions. Dkt. 4. A Declaration of Publication was filed on June 6, 2019, which set

 6 forth, among other items, that publication on the government’s forfeiture website was complete on June

 7 2, 2019. Dkt. 9.

 8              This case is related to four other cases filed in the Eastern District of California: two civil cases,

 9 United States v. 725 Main Street, Martinez, California, et al., Case 2:19−CV−00247-JAM-DB and

10 United States v. 5383 Stonehurst Drive, Martinez, California, et al., Case 2:19-cv-00636-JAM-DB; and

11 two recently filed criminal cases, United States v. Ronald Roach, et al., 2:19-cr-00182-JAM and United

12 States v. Robert Karmann, 2:19-cr-00222-JAM. A notice of related case was also filed this week in

13 another criminal case involving the DC Solar fraud, United States v. Ryan Guidry, 2:20-cr-00003-KJM.

14                                                              Good Cause

15              The United States has provided notice to all potential claimants pursuant to law. The United

16 States served copies of the complaint documents on all interested parties, including financial institutions,

17 a professional sports franchise, a private jet operator, investors in the tax equity funds, and the LLCs and

18 individuals listed as signors on the seized bank accounts. The United States specifically served copies

19 of the complaint documents on the LLCs through their registered agent for service of process, as listed

20 on the California Secretary of State’s website. Further, the government served copies of the complaint

21 on the principals of DC Solar, Jeffrey and Paulette Carpoff. Lastly, the government has provided notice

22 of this action to any entities or individuals that may have a security interest in the accounts, such as a

23 certificate of deposit required as part of a larger financial loan package extended to DC Solar.

24              A few parties have so far appeared in the case. First, the principals of DC Solar and the LLCs

25 associated with many of the In Rem Defendants, Jeff and Paulette Carpoff, filed claims as to each of the

26 eighty-seven In Rem Defendants. See Dkt. 6-7. The Carpoffs have since agreed to forfeit their interests
                                                                                                        1
27 in each of the In Rem Defendants. Dkt. 46. Second, NetJets, through their wholly-owned subsidiaries,

28   1
         The NetJets subsidiaries are: (1) NetJets Sales, Inc., (2) NetJets Aviation, Inc., and (3) Marquis Jet Partners, Inc. Dkt 12-14.
                                                                       2
                                                                                   United States’ Request to Extend the Deadline to
                                                                                   Submit a Joint Status Report
 1 filed claims concerning the prepaid flight shares purchased by the Carpoffs with alleged fraud proceeds.

 2 Dkt. 12-14. The United States and NetJets are currently working with the Federal Aviation

 3 Administration and others to liquidate the partial interests held by the Carpoffs in three planes, deposit

 4 the net equity with the Court as the substitute res, and allow NetJets to withdraw its claim. While this

 5 process is finalized, NetJets has requested an extension to file an answer, and the United States agreed.

 6 Third, East West Bank and Solar Eclipse Investment Fund XXXV, LLC filed claims to In Rem

 7 Defendant Approximately $9,004,531.62, which was seized from the Investment Fund’s bank account

 8 during the government’s law enforcement operation on December 18, 2018. Dkt. 15-16. East West
                                                                                  2
 9 Bank states that it was an investor in Solar Eclipse Investment Fund XXXV, LLC. Dkt. 15.

10             Furthermore, one financial institutions and one sports franchise have requested extensions of

11 time to file answers and/or claims in this case. Based on the claimants’ requests for additional time to

12 review the allegations—in the civil complaint as well as in companion criminal cases—and potential

13 privilege issues, other defenses, and logistical concerns with complicated assets, and given the lengthy

14 facts and complicated issues in this case, the United States has agreed to their requests for more time.

15 Those filings currently due on April 30, 2020. Lastly, a ruling on the pending motion will determine

16 who and what assets remain in the case, allowing for coordinated future proceedings.

17              Accordingly, there is good cause to extend the deadline to file a joint status report in this case

18 from March 11, 2020 to June 10, 2020, or to a date the Court deems appropriate.

19

20 Dated:        3/11/2020                                          McGREGOR W. SCOTT
                                                                    United States Attorney
21

22
                                                                    /s/ Kevin C. Khasigian
23                                                                  ANDRE M. ESPINOZA
                                                                    KEVIN C. KHASIGIAN
24                                                                  Assistant U.S. Attorney

25
     ///
26
     ///
27

28   2
         The Solar Eclipse Fund and East West Bank filed answers. No other party has filed an answer in this case.
                                                                    3
                                                                               United States’ Request to Extend the Deadline to
                                                                               Submit a Joint Status Report
 1

 2                                          [PROPOSED] ORDER

 3          Pursuant to the United States’ request and good cause appearing, the Court makes the following

 4 order:

 5          The deadline to file a Joint Status Report currently due on March 11, 2020, is extended to June

 6 10, 2020.

 7          IT IS SO ORDERED.

 8
     Dated: 3/11/2020                                    /s/ John A. Mendez____________
 9                                                       JOHN A. MENDEZ
                                                         United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
                                                                  United States’ Request to Extend the Deadline to
                                                                  Submit a Joint Status Report
